Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are currently pending and a preliminary amendment to the claims as originally filed on 12/23/2020 is acknowledged.  

Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Objections
Claims 1-8 and 11-15 are objected to a minor informality.
Each of clams 1, 4 and 7 is an independent claim and thus the examiner would like to suggest amending “A method …” and “An animal food …”, respectively, instead of ‘Method” and “Animal Food”. 
Each of dependent claims 2, 3, 5, 6, 8 and 11-15 would be better to write as “The method” (claims 2-3), “The animal food” (claims 5, 6 and 11-15), and “The process” (claim 8). 
Claim 3 recites “in step (ii)” and but which would be better to write as “in said step (ii).  
Appropriate correction is requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 are rejected under 35 U.S.C. § 101 as being drawn to use claims (claims 9-15) and multiple statutory classes of subject matter (claims 11-15). 
(1) Use claims 9-15
Please note that use claims are non-statutory process claims, as defined in 35 U.S.C. § 101.  See, Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967).  As a result, the Applicants are respectfully required to redraft the aforementioned use claims as e.g., either statutory method claims that delimit active, positive steps on how to use a benzoic acid prills or statutory composition claims according to the invention as originally filed.
(2) Multi-statutory classes claims 11-15
Claims 11-15 are rejected because each of them is directed to an “animal food, process …” in the same claim and that is, each of them contains multi-statutory classes of subject matter. In this regard, please see MPEP 2106 stating: “The subject matter of the claim must be directed to one of the four subject matter categories: process, machine, manufacture and composition of matter.”  Since claims 11-15 contain distinct subject matter directed both ‘food’ and ‘process,’ Applicant must amend them to recite one among them.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(1) Use claims 9-15 
Claims 9-15 are vague and indefinite in its recitation of the phrase "use of benzoic acid prills". Applicant appears to be attempting to claim both benzoic acid prills and a use thereof, which is not statutory. More specifically, a claim is rendered indefinite when said claim merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2175.03(q).  As a result, the claims should be redrafted such that they particularly point out the components. As such, the metes and bounds of use claims cannot be determined. 
(2) Multi-statutory class claims 11-15
According to MPEP 2173.05(p): II. PRODUCT AND PROCESS IN THE SAME CLAIM A single claim which claims both a product or apparatus and the method steps of using the product or apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In the instant case, each of instant claims 11-15 contain two statutory classes of subject matter, both a “animal food” and a “process” and one non-statutory class “use” and thus indefinite. 
(3) Unclear term “Preferably” - Claims 2, 6, 10, 11, 14 and 15. 
Claims 2, 6, 10, 11 and 14 are recite “preferably” (claims 2, 6, 10, 11 and 14), “more preferably” (claims 11 and 14), “even more preferably” (claim 11), and “most preferably” (claims 11 and 14). They recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim, which is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by “such as” and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
(4) Lack of Antecedent basis – claims 3 and 7
Claim 3 recites “the sliding friction” and “the rolling friction” which lacks sufficient antecedent basis. 
Claim 7 recites “the step of adding” which lacks sufficient antecedent basis. 
Since claims 2, 6, 10, 11 and 14 are indefinite and claims 12, 13 and 15 are also rejected due to the rejection of claim 11. 
Appropriate correction is requested. 

For examination purpose 
Use claims 9-10 are not examined with respect to the prior art rejection until applicant fixes them because it is not clear whether these claims refer to a product or method of use. 
Claims 11-15 referring to multiple-statutory class and directly and indirectly depending from claim 4 (animal food) are interpreted as claiming ‘animal food’ because they do not recite active step but instead contain benzoic acid prills.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimbergen et al. (WO02/051785A1, IDS of 12/23/2020).

Applicant claims including claim 4 filed on 12/23/2020:

    PNG
    media_image1.png
    30
    582
    media_image1.png
    Greyscale


Prior Art
Grimbergen teaches a cattle feed comprising benzoic acid prills which means the preparation of cattle feed requires adding benzoic acid particles to animal feed (e.g., claim 14 of prior art) (instant claims 4, 5, 7 and 8). 
In light of the foregoing, instant claims 4, 5, 7 and 8 are anticipated by Grimbergen. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3 are rejected under 35 USC 103 as being obvious over Grimbergen et al. (WO02/051785A1, IDS of 12/23/2020) in view of Sparchez, “Devices for dry separation of the spherical particles from those having a non-spherical shape from a metallic powder”, Advanced Materials Research, Vol. 23,  pp. 91-94 (IDS of 12/23/2020). 

Applicant claims including claim 1 filed on 12/23/2020:

    PNG
    media_image2.png
    113
    805
    media_image2.png
    Greyscale

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Prior Art
Grimbergen teaches a cattle feed comprising benzoic acid prills which means use of benzoic acid particles in the preparation of cattle feed (e.g., claim 14 of prior art) wherein the prills have a mean particle size 0.8mm (Example 1 of prior art) and have total diphenyl content substantially less than 300 ppm and phthalic acid and phthalic anhydride substantially less than 900ppm (claim 1 of prior art) in which diphenyl and phthalic acid/anhydride are not fat-soluble auxiliary compound; and Grimbergen further teaches commonly known fluid bed granulation method wherein the benzoic acid prills were obtained by spray cooling molten benzoic acid into gaseous cooling stream such as air, finally resulting in defined shape such as pellets (page 4 of prior art) (instant claim 1 (in part) & claim 2). 
However, Grimbergen does not expressly teach removing non-spherical particles from the particles of instant claim 1 and separating non-spherical particles from spherical particles of instant claim 3. The deficiencies are cured by Sparchez. 
Sparchez teaches a device for separating spherical particles from non-spherical particles based on the difference between the friction coefficients – sliding friction for non-spherical particles and rolling friction for spherical particles, respectively and due to this peculiarity, the two types of particles move along different trajectories of each separation device (abstract); and the significant difference between friction coefficient of sliding for non-spherical particles and friction coefficient of rolling for spherical particles can serve as a way to change the trajectory of the powder particles on sloped surfaces  (introduction on page 91). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Grimbergen with removing non-spherical particles and separating non-spherical particles from spherical particles as taught by Sparchez. 
One of the skilled in the art would have been motivated to do so because separating non-spherical particles from spherical particles and removing non-spherical particles would obtain desired particles only to achieve the intended purpose and enhance the properties of benzoic acid prills. 
In light of the foregoing, instant claims 1-3 are obvious over Grimbergen in view of Sparchez. 

Claims 4-8 and 11-15 are rejected under 35 USC 103 as being obvious over Grimbergen et al. (WO02/051785A1, IDS of 12/23/2020) as applied to claims 4, 5, 7 and 8 in view of CN102001935B (IDS of 12/23/2020); Frehner et al. (US2009/0004308A1); and Sparchez, “Devices for dry separation of the spherical particles from those having a non-spherical shape from a metallic powder”, Advanced Materials Research, Vol. 23,  pp. 91-94 (IDS of 12/23/2020). 

Specifically, claims 4, 5, 7 and 8 are rejected by Grimbergen; 
Claim 6 is rejected by Grimbergen in view of Frehner; 
Claims 11, 12, 14 and 15 are rejected by Grimbergen in view of CN ‘935; 
Claim 13 is rejected by Grimbergen in view of CN ‘935 and Sparchez. 

Applicant claims including claim 4 filed on 12/23/2020:

    PNG
    media_image1.png
    30
    582
    media_image1.png
    Greyscale


Level of Ordinary Skill in the Art  (MPEP 2141.03) was discussed above. 

Prior Art
Grimbergen was discussed with instant claims 4, 5, 7 and 8.
Further, Grimbergen teaches the benzoic acid prills have a mean particle size 0.8mm (Example 1 of prior art) which overlaps the instant range of D (v, 0.5) being 0.5 to 6mm benzoic acid prills have total diphenyl content substantially less than 300 ppm and phthalic acid and phthalic anhydride substantially less than 900ppm (claim 1 of prior art) in which diphenyl and phthalic acid/anhydride are not fat-soluble auxiliary compound and thus may read on the free of fat-soluble auxiliary compound (instant claims 12  and 14). 

However, Grimbergen does not expressly teach animal food further comprises at least one essential oil such as thymol and/or eugenol of instant claim 6. The deficiency is cured by Frehner. 
Frehner teaches use of organic acids and essential oils in animal feeding (title); animal feed composition comprising benzoic acid, a derivative or a metabolic thereof as the main ingredient and a mixture of at least two compounds selected from the group consisting of thymol, eugenol and piperine and the said mixture in combination with the benzoic acid promotes growth of animal by improving feed conversion ratio and/or daily weight gain and/or gut flora modulation in animals (abstract, [0017], [0029], claims 10, 11, 19 and 20 of prior art); and the benzoic acid is used in the composition in an amount of 80-90% and essential oil is used in an amount of 5-20% ([0059]) (instant claim 6).  
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify animal feed of Grimbergen with addition of essential oils such as thymol and/or eugenol of Frehner in order to promote growth of animal by improving feed conversion ratio and/or daily weight gain and/or gut flora modulation in animals as taught by Frehner. 

However, Grimbergen does not expressly teach the amount of benzoic acid in the benzoic acid prills of instant claims 11 and 15. The deficiency is cured by CN ‘935. 
CN ‘935 teaches benzoic acid purification for pharmaceutical and feed uses and the benzoic acid is purified with purity 99.5% to 99.9% (claim 1 of prior art) which overlaps the instant range of at least 95% and crude product phenylformic acid of benzoic acid involves in the animal’s metabolism and act as an antibiotic in the pig’s gut and reduces ammonia concentration in the air at a pig’s farm (see background section) (instant claims 11 and 15). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Grimbergen with the amount of benzoic acid in the benzoic acid prills of CN ‘935. 
One of the skilled in the art would have been motivated to do so because higher purity material minimizes volume required to get effective amount. 

However, Grimbergen in view of CN ‘935 does not expressly teach spherical particles without edges or spikes of instant claim 13. The deficiency is cured by Sparchez. 
Sparchez teaches a device for separating spherical particles from non-spherical particles based on the difference between the friction coefficients – sliding friction for non-spherical particles and rolling friction for spherical particles, respectively and due to this peculiarity, the two types of particles move along different trajectories of each separation device (abstract); and the significant difference between friction coefficient of sliding for non-spherical particles and friction coefficient of rolling for spherical particles can serve as a way to change the trajectory of the powder particles on sloped surfaces  (introduction on page 91) (instant claim 13). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Grimbergen/CN ‘935 with spherical particles without non-spherical particles as taught by Sparchez. 
One of the skilled in the art would have been motivated to do so because prills with spherical particles only would enhance desired properties of the prills. 
In light of the foregoing, instant claims 4-8 and 11-15 are obvious over the applied art. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613